                                            Case 5:19-cv-07016-BLF Document 148 Filed 08/02/21 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7        NICHOLE HUBBARD, et al.,                        Case No. 19-cv-07016-BLF
                                   8                     Plaintiffs,
                                                                                            JUDGMENT
                                   9               v.

                                  10        GOOGLE LLC, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On July 1, 2021, the Court granted Defendants’ motion to dismiss the Third Amended

                                  14   Complaint with leave to amend. See Order, ECF 146. On July 30, 2021, Plaintiffs informed the

                                  15   Court that they do not intend to file a Fourth Amended Complaint. See Notice, ECF 147.

                                  16   Accordingly, it is hereby ORDERED AND ADJUDGED that all claims are DISMISSED and that

                                  17   Plaintiffs C.H., by and through their guardian ad litem Nichole Hubbard; E.J., N.J., A.J., and L.J.,

                                  18   by and through their guardian ad litem Cara Jones; J.A.E. and J.R.E., by and through their

                                  19   guardian ad litem Justin Efros; M.W., by and through their guardian ad litem Renee Gilmore;

                                  20   A.G., by and through their guardian ad litem Jay Goodwin; and C.D., by and through their

                                  21   guardian ad litem Bobbi Dishman shall take nothing by this action.

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                          Case 5:19-cv-07016-BLF Document 148 Filed 08/02/21 Page 2 of 2




                                   1          Judgment is entered for Defendants Google LLC, YouTube LLC , Cartoon Network, Inc.,

                                   2   Cartoon Network Studios, Inc., ChuChu TV Studios, DreamWorks Animation LLC, DreamWorks

                                   3   Animation Television, LLC, Hasbro, Inc., Hasbro Studios LLC, Mattel, Inc., Remka, Inc., RTR

                                   4   Production, LLC, RFR Entertainment, Inc., and Pocketwatch, Inc. against Plaintiffs.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: August 2, 2021

                                   8                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
